        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 1 of 19




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE, YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                   (and Consolidated Case Nos. 16-cv-
             Plaintiffs,           1796 and 17-cv-267)
  and
CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,
                Plaintiff-Intervenors,
           v.
U.S. ARMY CORPS OF ENGINEERS,
                Defendant-Cross Defendant,
  and
DAKOTA ACCESS, LLC,
                Defendant-Intervenor-Cross
                Claimant.



 AMICI BRIEF OF NORTH DAKOTA FARM BUREAU, NORTH DAKOTA GRAIN
 DEALERS ASSOCIATION, NORTH DAKOTA GRAIN GROWERS ASSOCIATION,
  SOUTH DAKOTA CORN GROWERS ASSOCIATION, SOUTH DAKOTA FARM
  BUREAU FEDERATION, AND SOUTH DAKOTA SOYBEAN ASSOCIATION IN
SUPPORT OF DEFENDANT-INTERVENOR-CROSS CLAIMANT DAKOTA ACCESS,
                              LLC
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 2 of 19



                       CORPORATE DISCLOSURE STATEMENT

       Pursuant to LCvR 7(o)(5), counsel for Amici hereby affirms that Amici do not have a

parent corporation and no publicly held companies own 10% or more of Amici’s stock.

       Dated: April 29, 2020.


  /s/ Stephen R. Hanson II                          /s/ Kent Mayo
 Stephen R. Hanson II, (ND Bar No. 08585,         Kent Mayo (D.C. Bar No. 452842) (joining
 signing per LCvR 83.2(c))                        with non-members per LCvR 83.2(c))
 Andrew D. Cook, (ND Bar No. 06278)               Adam Dec (D.C. Bar No. 888187500)
 Counsel for North Dakota Farm Bureau,            BAKER BOTTS L.L.P.
 North Dakota Grain Dealers Association,          700 K Street, NW
 North Dakota Grain Growers Association,          Washington, D.C. 20001
 South Dakota Corn Growers Association,           Phone: (202) 639-7700
 South Dakota Farm Bureau Federation, and         kent.mayo@bakerbotts.com
 South Dakota Soybean Association                 adam.dec@bakerbotts.com

 OHNSTAD TWICHELL, P.C.
 444 Sheyenne St., Ste. 102                       J. Scott Janoe (TX Bar No. 24012897; ND Bar
 P.O. Box 458                                     No. 07461)
 West Fargo, ND 58078-0458                        Paulina Williams (TX Bar No. 24066295)
 Phone: (701) 282-3249                            BAKER BOTTS L.L.P.
 shanson@ohnstadlaw.com                           910 Louisiana St., #3200
 acook@ohnstadlaw.com                             Houston, TX 77002
                                                  Phone: (713) 229-1234
                                                  scott.janoe@bakerbotts.com
                                                  paulina.williams@bakerbotts.com




                                              i
            Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 3 of 19



                                                   TABLE OF CONTENTS

                                                                                                                                          Page

INTRODUCTION..........................................................................................................................1

STATEMENT OF INTEREST OF AMICI CURIAE................................................................1

BACKGROUND ............................................................................................................................3

ARGUMENT ..................................................................................................................................5

          I.         The Court should remand without vacating because a DAPL
                     shutdown would cause disruptive consequences to the agricultural
                     industry. ................................................................................................................. 5

                     A.         Legal Standard for Vacatur ..........................................................................5

                     B.         The equities weigh in favor of denying vacatur because of the
                                disruptive consequences that would be faced by the agriculture
                                industry if the Court ordered a DAPL shutdown. ........................................6

                     C.         The Court’s decision in Semonite favors a remand without vacatur. ..........7

CONCLUSION ............................................................................................................................12




                                                                       ii
           Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 4 of 19



                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)

Cases

Allied-Signal, Inc. v. U.S. Nuclear Regulatory Commission,
    988 F.2d 146 (D.C. Cir. 1993) .............................................................................................. 1, 5

Black Oak Energy, LLC v. F.E.R.C.,
   725 F.3d 230 (D.C. Cir. 2013) .................................................................................................. 7

City of Oberlin, Ohio v. Fed. Energy Reg. Comm’n,
    937 F.3d 599 (D.C. Cir. 2019) .................................................................................................. 6

Humane Soc. of U.S. v. Johanns,
  520 F.Supp.2d 8 (D.D.C. 2007) ................................................................................................ 5

Nat’l Parks Conservation Ass’n v. Semonite (Semonite I),
   916 F.3d 1075 (D.C. Cir. 2019) ................................................................................................ 8

National Parks Conservation Association v. Semonite (Semonite II),
   422 F.Supp.3d 92 (D.D.C. 2019) .................................................................................. 6, 7, 8, 9

Oglala Sioux Tribe v. U.S. Nuclear Regulatory Comm’n,
   896 F.3d 520 (D.C. Cir. 2018) .................................................................................................. 7

Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers,
   No. CV 16-1534 (JEB), 2020 WL 1441923 (D.D.C. Mar. 25, 2020) .................................. 8, 9

Other Authorities

“Ag bracing for railroad delays as record harvest looms,” ARGUS LEADER, Sept. 15,
   2014, https://www.argusleader.com/story/news/2014/09/15/ag-bracing-railroad-
   delays-record-harvest-looms/15653623/............................................................................. 5, 11

“Food or Fuel? The Rail Car Shortage Conundrum,” NBC NEWS, May 9, 2014,
   https://www.nbcnews.com/business/ economy/food-or-fuel-rail-car-shortage-
   conundrum-n209781 ..................................................................................................... 5, 10, 11

“National Ag Week Being Celebrated in South Dakota," RAPID CITY JOURNAL, Mar.
   20, 2017, https://rapidcityjournal.com/news/local/communities/sturgis/national-
   ag-week-being-celebrated-in-south-dakota/article_075f2bc1-9240-5653-8cce-
   3a23bdb35629.html .............................................................................................................. 3, 4




                                                                  iii
            Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 5 of 19


                                              TABLE OF AUTHORITIES
                                                    (continued)

                                                                                                                              Page(s)

2040 North Dakota State Rail Plan, NORTH DAKOTA DEPARTMENT OF
   TRANSPORTATION, Nov. 2017,
   https://www.dot.nd.gov/divisions/planning/railplan/FINALNorth%20Dakota%20
   State%20Rail%20Plan%20December%202017.pdf ............................................................. 4, 6

Liz Hampton, “With Dakota Access in limbo, more Bakken crude to move on trains,”
    REUTERS, Dec. 22, 2016, https://www.reuters.com/article/us-north-dakota-
    pipeline-rail/with-dakota-access-in-limbo-more-bakken-crude-to-move-on-trains-
    idUSKBN14B240 ..................................................................................................................... 7

Renee Jean, “North Dakota agriculture continues to play essential role amid
   coronavirus outbreak,” WILLISTON HERALD, Mar. 25, 2020,
   https://www.willistonherald.com/news/farm_and_ranch/north-dakota-agriculture-
   continues-to-play-essential-role-amid-coronavirus-outbreak/article_6068edfe-
   6eb8-11ea-baa7-0ff43aad1f15. html ......................................................................................... 3

Ron Nixon, “Grain Piles Up, Waiting for a Ride, as Trains Move North Dakota Oil,”
   THE NEW YORK TIMES, Aug. 25, 2014,
   https://www.nytimes.com/2014/08/26/us/grain-piles-up-waiting-for-a-ride-as-
   trains-move-north-dakota-oil.html ...................................................................................... 4, 10

Tom Meersman, “Farmers seek more rail capacity for grain,” Star Tribune, April 8,
   2014, https://www.startribune.com/farmers-seek-more-rail-capacity-for-
   grain/254467091/?refresh=true ................................................................................................. 7




                                                                   iv
         Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 6 of 19



                                       INTRODUCTION

       The issue before the Court is whether to vacate the easement issued by the U.S. Army

Corps of Engineers (the “Corps”) following the Court’s decision to remand to the Corps to

complete an Environmental Impact Statement (“EIS”). Under this Circuit’s decision in Allied-

Signal, Inc. v. U.S. Nuclear Regulatory Commission, 988 F.2d 146, 150-51 (D.C. Cir. 1993), the

question of whether to vacate must be answered by considering the seriousness of the deficiencies

in the agency’s order and the disruptive consequences that may flow from vacatur. The North

Dakota Farm Bureau, North Dakota Grain Dealers Association, North Dakota Grain Growers

Association, South Dakota Corn Growers Association, South Dakota Farm Bureau Federation, and

South Dakota Soybean Association (collectively “Amici”) submit this Amici Brief to address the

disruptive consequences that would impact farmers, grain elevators, and others in the agriculture

industry if the Court vacated the easement and ordered a shutdown of the Dakota Access Pipeline

(“DAPL”). Based on these disruptive consequences, Amici respectfully submit the Court should

remand this matter without vacatur.

                     STATEMENT OF INTEREST OF AMICI CURIAE

       The North Dakota Farm Bureau is a grassroots, member-driven general farm organization

representing farmers, ranchers, and landowners throughout the state. The North Dakota Farm

Bureau was organized in 1942 and has grown to more than 27,000 members today. The North

Dakota Farm Bureau advocates through lobbying and community outreach to support agricultural

interests throughout the state.

       The North Dakota Grain Dealers Association is a 109-year-old voluntary membership trade

organization representing the interests of country grain elevators in North Dakota. These elevators

are the primary point of sale for grain raised by North Dakota farmers. The elevators receive,

clean, condition, segregate by quality, and ship these grains to domestic and international markets.
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 7 of 19



       The North Dakota Grain Growers Association has represented North Dakota wheat and

barley farmers in domestic policy issues on the local, state and national levels for more than 50

years. The North Dakota Grain Growers Association’s mission is to serve North Dakota wheat

and barley producers with education, leadership, information, and representation to increase

profitability and enhance value added opportunities.

       The South Dakota Corn Growers Association is comprised of 1,060 dues-paying members

and represents more than 12,000 corn farmers. The association works to promote corn, improve

producer profitability, and increase corn use through livestock feeding, production of ethanol and

byproducts, and other uses.

       The South Dakota Farm Bureau Federation is a grassroots general agriculture organization

with nearly 16,000 member families across the state. Formed in 1917, the South Dakota Farm

Bureau Federation represents farming and ranching interests by focusing on advocacy, education

and policy development. The organization’s vision is to create a robust agriculture industry in

South Dakota, which contributes to a strong economy, healthy environment, thriving communities

and nutritious food. The South Dakota Farm Bureau Federation participates in state and federal

policy and regulatory efforts relating to the protection of private property rights and enhancing its

members’ livelihoods.

       The South Dakota Soybean Association is a 501(c)(5) membership organization that was

organized in 1982. The mission of the organization is to improve the competitiveness and

profitability for South Dakota soybean farmers through education and policies.

       Amici have an interest in the outcome of the Court’s decision because a ruling from this

Court to vacate the easement could have far-reaching implications threatening the entire

agricultural industry of the Dakotas.      Remanding with vacatur would unduly burden the




                                                 2
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 8 of 19



agricultural industry with increased transportation costs by forcing the agricultural industry to

compete with the oil industry for railroad transportation to transport its commodities. In a time

when farmers and ranchers are already facing financial stress, such increased transportation costs

could have a crippling effect on the agricultural industry. The Court’s decision on this issue will

directly affect the industry of Amici.

       Counsel for Amici hereby certifies that no person or entity other than Amici and their

counsel authored this brief in whole or in part, and no other person or entity other than Amici

funded the preparation of this brief.

                                         BACKGROUND

       Today, just as in generations past, “agriculture remains an essential part of the fabric of

American life” and the economies of North Dakota and South Dakota. Renee Jean, “North Dakota

agriculture continues to play essential role amid coronavirus outbreak,” WILLISTON HERALD, Mar.

25,   2020,     https://www.willistonherald.com/news/farm_and_ranch/north-dakota-agriculture-

continues-to-play-essential-role-amid-coronavirus-outbreak/article_6068edfe-6eb8-11ea-baa7-

0ff43aad1f15. html.     More than 26,000 farms call North Dakota home, while production

agriculture and related industries support almost a quarter of the State’s workforce. Id. Together,

these farms produce more than 50 different commodities, and North Dakota is the top producer in

10 of those commodities. Id.

       Similarly, agriculture is the number one industry in South Dakota, generating more than

30 percent of the State’s economic activity. “National Ag Week Being Celebrated in South

Dakota,”          RAPID           CITY         JOURNAL,           Mar.          20,          2017,

https://rapidcityjournal.com/news/local/communities/sturgis/national-ag-week-being-celebrated-

in-south-dakota/article_075f2bc1-9240-5653-8cce-3a23bdb35629.html.           More than twenty




                                                3
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 9 of 19



percent of South Dakotans work on South Dakota’s 31,000 farms and agriculture-related

industries. Id.

       A thriving agriculture industry is vital to the economies of North Dakota and South Dakota,

and the agriculture industry’s success relies heavily on the availability of rail service. “The

competitive cost of rail transport for long-distance high-volume shipments makes rail

transportation attractive for the movement of North Dakota grain to the ports and domestic

markets.”     2040 North Dakota State Rail Plan, NORTH DAKOTA DEPARTMENT                         OF

TRANSPORTATION,                                       Nov.                                    2017,

https://www.dot.nd.gov/divisions/planning/railplan/FINALNorth%20Dakota%20State%20Rail%

20Plan%20December%202017.pdf at 1-5. “Railroads have long been the backbone of North

Dakota’s transportation system and the most dependable way for farmers to move crops – to ports

in Portland, Ore., Seattle and Vancouver, from which the bulk of the grain is shipped across the

Pacific to Asia; and to East Coast ports like Albany, from which it is shipped to Europe.” Ron

Nixon, “Grain Piles Up, Waiting for a Ride, as Trains Move North Dakota Oil,” THE NEW YORK

TIMES, Aug. 25, 2014, https://www.nytimes.com/2014/08/26/us/grain-piles-up-waiting-for-a-

ride-as-trains-move-north-dakota-oil.html. In a typical year, railroads transport 72 to 82 percent

of North Dakota’s crop output. 2040 North Dakota State Rail Plan, supra at 2-89. The total

amount of crop rail shipments has vastly increased in recent history; overall agricultural shipments

by rail doubled between 2000 and 2014. Id.

       “In South Dakota, farmers are dependent on trains to move their corn, soybeans, wheat and

other commodities hundreds of miles to coastal ports such as Seattle and New Orleans or livestock

operations in the Southwest at a greater cost than farmers in neighboring states who are closer to

rivers or have more rail options.” “Ag bracing for railroad delays as record harvest looms,” ARGUS




                                                 4
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 10 of 19



LEADER, Sept. 15, 2014, https://www.argusleader.com/story/news/2014/09/15/ag-bracing-

railroad-delays-record-harvest-looms/15653623/. “Unlike Iowa, for example, where the state’s

burgeoning ethanol industry and livestock producers consume millions of bushels of corn that

don’t need to be moved long distances, South Dakota grows more than it needs,” as about 50

percent of grain is transported out of the State. Id.

       Given the interdependence of the agricultural and railroad industries, “[t]he farmers and

grain elevator operators are at the mercy of the railroads.” “Food or Fuel? The Rail Car Shortage

Conundrum,” NBC NEWS, May 9, 2014, https://www.nbcnews.com/business/ economy/food-or-

fuel-rail-car-shortage-conundrum-n209781. As a result, the continued operation of DAPL is

essential to the agriculture industry because DAPL eases transportation shortages by freeing up

rail cars to move grain and other agricultural products. Amici thus respectfully request the Court

remand the matter to the Corps without ordering the termination of DAPL operations.

                                           ARGUMENT

I.     The Court should remand without vacating because a DAPL shutdown would cause
       disruptive consequences to the agricultural industry.

       A.      Legal Standard for Vacatur

       Although vacating a rule or action in violation of the National Environmental Policy Act

(NEPA) is the standard remedy under the case law of this Circuit, district courts maintain discretion

to leave the agency action in place pending a remand. Humane Soc. of U.S. v. Johanns, 520

F.Supp.2d 8, 37 (D.D.C. 2007). In Allied-Signal, Inc. v. U.S. Nuclear Regulatory Commission,

988 F.2d 146, 150-51 (D.C. Cir. 1993), the Court stated that two factors guide the district court’s

decision of whether to vacate. First, the district court should analyze “the seriousness of the order’s

deficiencies (and thus the extent of doubt whether the agency chose correctly)[.]” Id. Second, the

district court should consider “the disruptive consequences” of vacatur. Id. “Neither factor is



                                                  5
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 11 of 19



dispositive, as ‘there is no rule requiring either the proponent or opponent of vacatur to prevail on

both factors.’” Nat’l Parks Conservation Ass’n v. Semonite, 422 F.Supp.3d 92, 99 (D.D.C. 2019)

(quoting Shands Jacksonville Med. Ctr. v. Burwell, 139 F.Supp.3d 240, 270 (D.D.C. 2015)).

“Instead, resolution of the question turns on the Court’s assessment of the overall equities and

practicality of the alternatives.” Id. (internal quotation marks and citation omitted).

       B.      The equities weigh in favor of denying vacatur because of the disruptive
               consequences that would be faced by the agriculture industry if the Court
               ordered a DAPL shutdown.

       In this case, the overall equities and practicality of the alternatives weigh in favor of

denying vacatur. As an initial matter, vacatur would pose disruption because DAPL is currently

in operation. This Circuit recently refused to vacate a FERC natural gas pipeline approval because

of the disruptive effects of shutting down an operational pipeline. See, e.g., City of Oberlin, Ohio

v. Fed. Energy Reg. Comm’n, 937 F.3d 599, 611 (D.C. Cir. 2019) (remanding without vacatur

because vacatur “would be quite disruptive, as the [natural gas] pipeline is currently operational”).

       If the Court rules DAPL can no longer operate, the crude oil currently transported by DAPL

would need to be shipped through alternate means.           As the North Dakota Department of

Transportation explained in its 2040 North Dakota State Rail Plan, there is a direct correlation

between pipeline capacity and rail shipments of crude oil. See 2040 North Dakota State Rail Plan,

supra. As pipeline capacity increases, crude oil shipments by rail generally decline, since pipelines

are a less expensive option for moving oil. Id. at 1-5, 2-84. Conversely, when pipeline capacity

decreases, which would occur if the Court orders a shutdown of DAPL, there would be a

corresponding increase in the need for rail service to transport crude oil.

       Under these circumstances, a sudden shutdown of DAPL would drastically decrease the

available pipeline capacity, thereby increasing the demand on rail service for transporting oil. Id.

at 2-83; see also Doc. #279-1 (discussing the impact of a loss of DAPL capacity). Many farmers


                                                  6
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 12 of 19



view pipelines such as DAPL as the long-term solution to ease rail congestion for the agriculture

industry, and a shutdown of an active pipeline would give rise to the very problems the pipeline

was meant to address. Tom Meersman, “Farmers seek more rail capacity for grain,” Star Tribune,

April        8,        2014,       https://www.startribune.com/farmers-seek-more-rail-capacity-for-

grain/254467091/?refresh=true; Liz Hampton, “With Dakota Access in limbo, more Bakken crude

to move on trains,” REUTERS, Dec. 22, 2016, https://www.reuters.com/article/us-north-dakota-

pipeline-rail/with-dakota-access-in-limbo-more-bakken-crude-to-move-on-trains-

idUSKBN14B240 (noting energy companies would turn to rail to ship crude after the Corps denied

an easement in December 2016). Accordingly, multiple industries have reasonably relied upon

the continued operation of DAPL, including not just the energy industry, but also the railroad

industry and the agriculture industry. See Oglala Sioux Tribe v. U.S. Nuclear Regulatory Comm’n,

896 F.3d 520, 538 (D.C. Cir. 2018) (noting vacatur would pose disruptive consequences to an

entity who “reasonably relied on the [agency’s] ruling and settled practice” and it would suffer

economic consequences if the court vacated the license).

        Ultimately, the agriculture industry is already facing challenging times because of the

current low crop prices. A DAPL shutdown would worsen the outlook for farmers because it is

likely to increase the costs of transporting grain due to the enhanced demand it would place on rail

service. These consequences to the uninvolved market participants in the agriculture industry

warrant a remand without vacatur. See Black Oak Energy, LLC v. F.E.R.C., 725 F.3d 230, 244

(D.C. Cir. 2013) (concluding vacatur would be disruptive because of the increased costs it would

impose on “uninvolved market participants”).

        C.        The Court’s decision in Semonite favors a remand without vacatur.

        The recent decision in National Parks Conservation Association v. Semonite (Semonite II),

422 F.Supp.3d 92 (D.D.C. 2019), is particularly instructive to the question pending before the


                                                 7
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 13 of 19



Court. In the first Semonite ruling, the court found the Corps violated NEPA by failing to conduct

an EIS before issuing a permit. Nat’l Parks Conservation Ass’n v. Semonite (Semonite I), 916 F.3d

1075, 1082 (D.C. Cir. 2019). In reaching this decision, the court analyzed three factors indicating

there would be serious environmental impacts as a result of the project: the degree to which the

effects on the quality of the human environment were likely to be “highly controversial,” the

unique characteristics of the geographic area, and the degree to which the action may adversely

affect sites listed in the National Register of Historic Places. Id. at 1083-88.

       This Court emphasized in its March 25, 2020 decision that it “received significant

guidance” from Semonite I in deciding to remand this matter for preparation of an EIS. Standing

Rock Sioux Tribe v. U.S. Army Corps of Engineers, No. CV 16-1534 (JEB), 2020 WL 1441923, at

*1 (D.D.C. Mar. 25, 2020). Given what this Court viewed as similar issues between the cases, it

relied heavily on Semonite I in deciding to remand this matter for preparation of an Environmental

Impact Statement. Id.

       Just as Semonite I guided this Court’s March 25, 2020 Order, the decision in Semonite II

analyzing whether to vacate or remand “lights the way” on the same question now pending before

the Court. Id. at *8. In Semonite II, the court determined the deficiency was serious under the first

Allied-Signal factor. Semonite II, 422 F.Supp.3d at 99. According to the court, “[i]f the first

Allied-Signal factor were the only consideration, the standard remedy would likely apply.” Id. at

99-100. However, the court concluded the second Allied-Signal factor was “critical to the ultimate

determination that vacatur is not appropriate in this instance.” Id.

       At the outset, the court recognized “the simple fact that if vacatur were ordered, that

decision would have serious impacts beyond the mere procedural step of saying that the permit is

revoked.” Id. at 100. “By revoking the permit, this Court would set in motion a chain of events




                                                  8
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 14 of 19



that could lead to the type of serious, disruptive consequences with which the second Allied-Signal

factor is concerned.” Id. Namely, the inability to continue with the electrical infrastructure project

in question would result in serious “real-world consequences,” including the threat of rolling

blackouts in the region. Id. at 101. The project was constructed to resolve a power emergency in

the region, and it became “a crucial source of electricity in the area” since the time of its

installation. Id. Before the project became operational, the region encountered numerous power

shortages that were likely to return if the project were not allowed to continue. Id. at 101-102.

These consequences would be felt directly by “the hundreds of thousands of people in the region

relying on this project as their power source,” and it “would be unjust to force all of those people

to bear the brunt of the harm when they are not responsible for its cause.” Id. at 102.

       Moreover, the court noted the Corps might ultimately decide to reissue the permit after

conducting an EIS, in which case it would result in an extreme amount of waste and significant

costs if vacatur were ordered. Id. at 103. Under these circumstances, the court held that “the

second Allied-Signal factor forces the Court to conclude that vacating the permit would be

inappropriate.” Id.

       Like Semonite II, a decision to vacate and cease operation of DAPL in this case would have

serious impacts beyond simply revoking the easement.1 Similar to the electrical infrastructure

project in Semonite II, DAPL was constructed to alleviate an ongoing infrastructure demand, in

this case concerning the infrastructure to transport crude oil. Since coming online, DAPL carries


       1
         The first time the question of vacatur was before this Court, it found both factors weighed
in favor of remand without vacatur. Standing Rock Sioux Tribe v. U.S. Army Corps of Engineers,
282 F.Supp.3d 91, 108 (D.D.C. 2017). But the Court placed more emphasis on the first factor, as
it found the second prong only slightly tipped in favor of the Defendants. Id. Even if the Court
were to reach the opposite conclusion from its earlier decision with respect to the first factor, the
recent decision in Semonite II still favors remand without vacatur because of its emphasis on the
disruptive consequences posed under the second factor.



                                                  9
        Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 15 of 19



in excess of 550,000 barrels of oil per day out of North Dakota. Thus, DAPL has become a crucial

component of the transportation infrastructure utilized by the State’s energy industry.           As

discussed above, if DAPL were forced to cease operation, the crude oil currently transported by

pipeline would necessarily need to be shipped through alternate means, including through the

increased use of rail cars. This directly affects the agriculture industry because, as more rail cars

are allocated to transport crude oil, less rail cars are available to move agricultural products in a

timely and affordable manner.

       Amici respectfully submit this scenario is not mere conjecture, but a real-world

consequence the agriculture industry was forced to confront just a few years ago. In 2014, rail

shipments of crude oil surged as there were few existing pipelines available to ship oil. Nixon,

supra. Given the finite amount of rail cars available, the increased demand for oil shipments

resulted in a shortage of cars that could be allocated for agricultural purposes. Id. Consequently,

grain elevators reached capacity, but they could not ship crops to market due to a shortage of rail

cars. “Food or Fuel? The Rail Car Shortage Conundrum,” supra. This, in turn, meant the elevators

could not make room for new grains. Id. Without a viable means for transporting their product,

farmers were faced with arranging for alternate, more expensive means of transportation or, even

worse, simply letting their crop rot. Nixon, supra.

       On the other end of the transaction, food processors reluctantly halted production when

they could not obtain their shipments. Id. For instance, breakfast cereal giant General Mills lost

dozens of days of production due to logistics problems, including rail car congestion. Id. While

some producers obtained product from other sources to fulfill their needs, this meant the original

farmer was unable to sell his or her product to complete the transaction as had been originally

intended. Id.




                                                 10
          Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 16 of 19



          Making matters worse, there are often financial penalties imposed for late or nondeliveries

to processors. “Food or Fuel? The Rail Car Shortage Conundrum,” supra. On top of the late fees

imposed when shipments fail to arrive on time, grain companies often pay less for commodities

because of the higher transportation costs, the risks involved, and the delays factored into the price.

“Ag bracing for railroad delays as record harvest looms,” supra. “Ultimately, that means farmers

receive a lower price for their crop.” Id.

          In sum, like Semonite II, a decision to shut down DAPL may trigger a chain reaction of

events causing immense disruption within the agriculture industry and beyond. The rail car

shortages encountered in the years prior to DAPL’s operation may still return if DAPL operations

cease, similar to the power shortages in Semonite II. Moreover, the disruption posed by a DAPL

shut down would be felt not just by the energy industry, but also by thousands in the agriculture

industry who depend on having affordable, available rail cars to transport and receive grain,

ethanol, fertilizer, and other agricultural products.

          In addition, the Corps may ultimately decide to grant an easement after conducting an EIS,

like the court in Semonite II hypothesized, in which case it would result in an extreme amount of

waste and unnecessary costs if vacatur had been ordered in the interim. If DAPL operations cease,

agricultural suppliers and producers will likely face increased costs and delays. If the Corps

ultimately grants an easement again after the EIS is complete, these costs and delays would have

been unnecessary and wasteful.

          Under these circumstances, the holding in Semonite II applies with equal force in this

matter as Semonite I did in this Court’s initial decision. Consequently, the Court should conclude

that vacatur and ordering the cessation of DAPL is inappropriate under the second Allied-Signal

factor.




                                                  11
       Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 17 of 19



                                        CONCLUSION

       Farmers are in the midst of challenging times, as the agricultural economy has been

depressed for the past couple of years, commodity prices are low, and the COVID-19 pandemic is

making the situation worse. Additional pressures on rail transportation and availability would be

devastating to North Dakota and South Dakota farmers.

       Under this Circuit’s guiding precedent, and the recent decision in Semonite II, vacatur is

inappropriate if disruptive consequences may result. If the Court were to order a shutdown of

DAPL, farmers, grain elevators, and others in the agriculture industry and beyond would face

serious disruptive consequences. As a result, the Court should exercise its discretion to remand

without vacating the easement.


 Dated: April 29, 2020.                             Respectfully submitted,


                                                     /s/ Kent Mayo
  /s/ Stephen R. Hanson II
                                                    Kent Mayo (D.C. Bar No. 452842) (joining
 Stephen R. Hanson II, (ND Bar No. 08585,
                                                    with non-members per LCvR 83.2(c))
 signing per LCvR 83.2(c))
                                                    Adam Dec (DC Bar No. 888187500)
 Andrew D. Cook, (ND Bar No. 06278)
                                                    BAKER BOTTS L.L.P.
 Counsel for North Dakota Farm Bureau,
                                                    700 K Street, NW
 North Dakota Grain Dealers Association,
                                                    Washington, D.C. 20001
 North Dakota Grain Growers Association,
                                                    Phone: (202) 639-7700
 South Dakota Corn Growers Association,
                                                    kent.mayo@bakerbotts.com
 South Dakota Farm Bureau Federation, and
                                                    adam.dec@bakerbotts.com
 South Dakota Soybean Association

 OHNSTAD TWICHELL, P.C.
                                                    J. Scott Janoe (TX Bar No. 24012897; ND Bar
 444 Sheyenne St., Ste. 102
                                                    No. 07461)
 P.O. Box 458
                                                    Paulina Williams (TX Bar No. 24066295)
 West Fargo, ND 58078-0458
                                                    BAKER BOTTS L.L.P.
 Phone: (701) 282-3249
                                                    910 Louisiana St., #3200
 shanson@ohnstadlaw.com
                                                    Houston, TX 77002
 acook@ohnstadlaw.com
                                                    Phone: (713) 229-1234
                                                    scott.janoe@bakerbotts.com
                                                    paulina.williams@bakerbotts.com




                                               12
       Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 18 of 19



                               CERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing document complies with LCvR 7(o)(4) because it does

not exceed 25 pages.


                                                 Respectfully submitted,


  /s/ Stephen R. Hanson II                        /s/ Kent Mayo
 Stephen R. Hanson II, (ND Bar No. 08585,        Kent Mayo (D.C. Bar No. 452842) (joining
 signing per LCvR 83.2(c))                       with non-members per LCvR 83.2(c))
 Andrew D. Cook, (ND Bar No. 06278)              Adam Dec (D.C. Bar No. 888187500)
 Counsel for North Dakota Farm Bureau,           BAKER BOTTS L.L.P.
 North Dakota Grain Dealers Association,         700 K Street, NW
 North Dakota Grain Growers Association,         Washington, D.C. 20001
 South Dakota Corn Growers Association,          Phone: (202) 639-7700
 South Dakota Farm Bureau Federation, and        kent.mayo@bakerbotts.com
 South Dakota Soybean Association                adam.dec@bakerbotts.com

 OHNSTAD TWICHELL, P.C.
 444 Sheyenne St., Ste. 102                      J. Scott Janoe (TX Bar No. 24012897; ND Bar
 P.O. Box 458                                    No. 07461)
 West Fargo, ND 58078-0458                       Paulina Williams (TX Bar No. 24066295)
 Phone: (701) 282-3249                           BAKER BOTTS L.L.P.
 shanson@ohnstadlaw.com                          910 Louisiana St., #3200
 acook@ohnstadlaw.com                            Houston, TX 77002
                                                 Phone: (713) 229-1234
                                                 scott.janoe@bakerbotts.com
                                                 paulina.williams@bakerbotts.com
      Case 1:16-cv-01534-JEB Document 516 Filed 04/30/20 Page 19 of 19



                              CERTIFICATE OF SERVICE

      I hereby certify that on this 29th day of April, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                   /s/ Adam Dec
                                                  Adam Dec (D.C. Bar No. 888187500)
                                                  BAKER BOTTS L.L.P.
                                                  700 K Street, NW
                                                  Washington, D.C. 20001
                                                  Phone: (202) 639-7700
                                                  adam.dec@bakerbotts.com
